Per Curiam.
In this suit upon an alleged oral agreement for the sale of the fixtures and good will of a retail store, the Chancellor below found that the complainants failed to prove the oral contract, and failed to establish fraud or the basis for an estoppel. For the reasons set out in the exhaustive opinion of the Chancellor, we must agree. At least, we cannot hold that his findings of fact were clearly erroneous. We do not reach the legal questions argued in the briefs.

Decree affirmed, with costs.